DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 9, line 4, “brush bush bars” should be corrected to  “brush bars.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The purpose of the instant invention is to solve or alleviate the problem described in the Background of the specification as “the hairs on the surface to be cleaned are very easily attached to the flocking and tightly wound on the roller body surface of the rolling brush along with the rotation of rolling brush, so that the rolling brush is difficult to clean, and the rolling brush is even caused to be entangled and unable to rotate normally.” This is a well known problem in the art.  However, the solution described does not appear to be able to solve the problem of removing or cutting so the entangled hair can be more easily removed from the brush roll assembly.  Particularly, the device is described as having teeth spaced along the longitudinal direction of the brush roll.  However, this does not appear to be able to cut the entangled hair on the brush roll as the hair is almost always tightly wound in the same direction of the brush roll rotation and the cutting mechanism needs to move along the brush roll in the axial direction to enable the hair to be cut and removed from the brush roll.  In the instant application, the device as described would appear to leave the hair in the entangled state on the brush roll and not enable them to be removed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the teeth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps the claim should be dependent on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad et al. (US 20190298126 A1).  Conrad et al. show all the claimed elements including:
A dust collector having a machine body and a motor mounted on the machine body, the dust collector comprising a rolling brush assembly including:
a rolling brush having a rolling brush roller 1001, at least two brush bars 1100, and a protruding strip 1200 extending lengthwise along an axis, each of the brush bars extending lengthwise in a longitudinal direction of the rolling brush roller, the at least two brush bars being arranged at intervals along a circumferential direction of the rolling brush roller, the protruding strip being located between adjacent two brush bars; and 
wherein the at least two brush bars are fixed on the rolling brush roller in an one of a flocking or an inserting manner, an engagement portion being formed between the brush bars and the rolling brush roller, a distance from an outer end of the engagement portion to the axis being less than a distance from an outer end of the protruding strip to the axis.

    PNG
    media_image1.png
    518
    776
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    549
    818
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weilun Lo whose telephone number is (571)272-4847. The examiner can normally be reached M-F: 9am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEILUN LO
Primary Examiner
Art Unit 3723



/WEILUN LO/Primary Examiner, Art Unit 3723